Citation Nr: 1205874	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-02 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative changes of the cervical spine, currently evaluated as 30 percent disabling, to include a separate compensable rating for neurological impairment.

2.  Entitlement to an increased rating for degenerative changes of the lumbar spine, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for arthritis of the right ankle, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

In November 2011, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  Additional evidence was submitted at the hearing, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2011).   

The issue of entitlement to a total disability rating based on unemployability has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, this issue is referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  Development of the record is sufficiently complete to permit fair and just resolution of the claims, and there has been no prejudicial failure of notice or assistance to the appellant.

2.  For the entire appeal period, degenerative changes of the cervical spine is manifested by pain, and some limitation of motion; unfavorable ankylosis of the entire cervical spine and incapacitating episodes of at least 4 weeks during a 12 month period were not shown.  

3.  From December 5, 2008, the medical evidence reflects mild radiculopathy to the left upper extremity as a result of degenerative changes of the cervical spine.

4.  For the entire appeal period, degenerative changes of the lumbar spine is manifested by pain and forward flexion of the thoracolumbar spine limited to 40 degrees at worst; favorable ankylosis of the entire thoracolumbar spine and incapacitating episodes of at least 4 weeks during a 12 month period were not shown.

5.  Prior to April 9, 2011, the Veteran's right ankle disability is productive of no more than moderate limitation of motion.

6.  Since April 9, 2011, the Veteran's right ankle disability is productive of no more than marked limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for degenerative changes of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2011).

2. After resolving reasonable doubt in the appellant's favor, from December 5, 2008, the criteria for a separate 10 percent disability rating, but no more, for left upper extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8516. 

3.  The criteria for a disability rating in excess of 20 percent for degenerative changes of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2011).

4.  Prior to April 9, 2011, the criteria for a disability rating in excess of 10 percent for posttraumatic arthritis of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5010, 5271 (2011).

5.  After resolving all reasonable doubt in the Veteran's favor, from April 9, 2011, the criteria for a 20 percent disability rating, but not higher, for posttraumatic arthritis of the right ankle have been met.  38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5010, 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 

In this case, VCAA notice was provided in an August 2007 letter, issued prior to the decision on appeal.  That letter advised the Veteran of what information and evidence is needed to substantiate claims for increased compensation for the claimed disabilities, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The August 2007 letter further explained how VA determines effective dates and the types of evidence which impacts such determination.  A July 2008 letter further advised the Veteran to submit evidence showing that the claimed conditions had worsened, to include records from medical providers, statements from others who could describe their observations of his disability levels, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  The claims were last readjudicated in July 2011.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, all identified records have been obtained and there is no indication of the existence of additional evidence to substantiate the claims.  In addition, the Veteran was afforded VA examinations in September 2007, December 2008, and April 2011.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners accurately documented the Veteran's reported history with respect to each disability on appeal and conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disabilities on appeal.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Evaluation of cervical and lumbar spondylosis with degenerative changes

Historically, the Veteran's degenerative changes of the cervical spine and lumbar sprain with degenerative disc disease have been rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5293-5295.  However, effective September 26, 2003, prior to the Veteran's July 2007 claim for increased evaluations for cervical and lumbar spine disabilities, the criterion pertaining to disabilities of the spine were revised an moved to § 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2011).

Disabilities rated under Diagnostic Code 5237-5243 are rated using The General Rating Formula for Diseases and Injuries of the Spine or the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply, in relevant parts.  A 40 percent evaluation requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Note (2) and Plate V indicate that the normal range of motion for the thoracolumbar spine is 0 to 90 degree forward flexion, 0 to 30 degrees extension, 0 to 30 degrees for right and left lateral flexion, and 0 to 30 degrees for right and left lateral rotation for a total combined range of motion of 240 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical or thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id. at Note 5. 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.

In addition, as previously mentioned, under Diagnostic Code 5243, intervertebral disc syndrome may also be rated under the Formula Rating for Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides that a 40 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Note (1) defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Turning to the evidence, in March 2007, the Veteran sought private treatment due to back pain near the lower aspect of the right scapula with an onset 3 days prior after lifting a heavy object at work.  He denied symptoms related to his chronic spine condition such as decreased range of motion, radiating pain, and decreased circulation, muscle strength or sensation.  Pain medication and applied heat provided a minimal decrease in symptoms.  A musculoskeletal examination revealed upper back pain near the lower aspect of the right scapula with palpable spasm and tenderness, however, there was no pain, stiffness, or muscle tightness in the neck.  Range of motion, sensation, motor strength, coordination and reflexes of the lower extremities was normal.  He was diagnosed with upper back pain which was treated with muscle relaxers.  The Veteran requested and was given a job excuse from March 17 to April 1, 2007.  

In May 2007, the Veteran sought private treatment due to severe mid-back pain.  He reported a similar episode 1 month prior after lifting a heavy object.  X-rays of the thoracic spine revealed mild multilevel degenerative changes, however, there were no acute findings to explain his current pain.  A June 2007 private treatment note showed no complaints of musculoskeletal or soft tissue pain.  

In a July 2007 statement, the Veteran indicated that frequent episodes of excruciating cervical spine pain had been treated with bed rest on several occasions.  He reported pain and spasms in his low back especially after climbing stairs and prolonged standing or bending.  He reported treatment with spinal injections, however, any relief received was only for a short time.  

The Veteran was afforded a VA examination of his cervical and thoracolumbar spine in September 2007.  Subjective complaints included: generally non-radiating low back pain on-and-off; neck pain rated that radiated down the dorsum to the left arm with occasional tingling in the fingers on the left hand; flare-ups of neck pain occurring once a month and lasting for several days without any functional limitation; flare-ups of low back pain once a month lasting for 3 days without any functional limitation; and 3 incapacitating episodes of cervical and lumbar spine pain over the last 12 months.  Current and past treatment included pain medication.  Past surgical treatment, physical therapy, and use of assistive devices other then a cane were denied.  The Veteran used a cane for assistance in ambulation which helped his neck and low back.  Occupationally, the Veteran did administrative work which included computer work and lifting and pulling weights of 70 to 80 pounds with the help of another person at least 3 to 4 times per week and he had to climb 2 flights of stairs.  

Physical examination of the cervical spine in September 2007 did not reveal any gross deformity or tenderness to palpitation in the cervical paraspinal muscles or upper trapezius muscles.  Range of motion was forward flexion from 0 to 45 degrees, extension from 0 to 25 degrees with pain at 25 degrees, left lateral flexion from 0 to 20 degrees with pain at 20 degrees, right lateral flexion from 0 to 25 degrees with pain at 25 degrees, and right and left lateral rotation were 0 to 60 degrees with pain at 60 degrees bilaterally.  Repetitive motion was productive of increased pain, however, there was no increase in weakness, fatigability, or additional functional limitation.  Physical examination of the lumbosacral spine revealed no tenderness to palpitation in the lumbosacral paraspinal muscles and range of motion was 0 to 90 degrees of forward flexion, 0 to 30 degrees of extension, 0 to 30 degrees of left and right lateral flexion and left and right lateral rotation without pain.  Repetitive range of motion was not productive of increased pain, weakness, fatigability or additional functional limitations.  Neurological examination revealed normal strength of the upper and lower extremities, reflexes in the upper extremities were hypoactive and reflexes in the lower extremities were normal.  X-rays revealed degenerative changes of the cervical spine with minimal degenerative changes in the lumbosacral spine.  

The September 2007 examiner diagnosed degenerative changes of the cervical spine and minimal degenerative changes in the lumbosacral spine and opined that such diagnoses had no functional limitations on the Veteran's activities of daily living, however, there were moderate to severe functional limitations occupationally due to aggravation of neck pain while doing computer work and aggravation of low back pain when lifting at work.  

In February, May and September 2008, VA treatment records show that the Veteran received cervical epidural steroid injections.  It was noted that he had received injections for cervical neck pain and upper extremity radiculopathy over the past several years.

The Veteran's May 2008 Notice of Disagreement stated that he received injections every three months for spine pain for the last few years.  Current treatment of his spine condition included pain medication and muscle relaxers for spasms.  He received physical therapy at VA in the past where he was provided with a water weight device that attaches to his head to try to increase the space in his discs.  He had also been given neck braces and collars to restrict movement of his neck.  He stated that he endures pain daily because he has to provide for his family and he cannot not work.   

In December 2008, the Veteran underwent an additional VA examination of his cervical and thoracolumbar spine.  Regarding his cervical spine, he reported intermittent recurrent stiffness and swelling in the neck, numbness of the entire upper left extremity including the hand and fingers on a nightly basis, definite pain with movement that made driving difficult due to repetitive movement from side to side, having to turn is whole body to look to either side, difficulty looking upwards and he reported perhaps 4 flare-ups during the past 12 months of increased symptomatology which required use of a neck support.  Regarding the thoracolumbar spine, symptoms included pain and spasms in his low back once every 2 months lasting for 1 to 2 days.  Radicular symptoms were denied in the lower extremities, but upon sitting for a long time, his legs "fell asleep."  Subjectively, repeated activities were tolerated without evidence of significant increased symptomatology or evidence of additional functional impairment.  Treatment included epidural steroid injections in the low back and posterior aspect of the neck, past regular but current occasional use of a neck brace or splint of the cervical spine during periods of increased symptoms, use of a neck collar on a very temporary basis, nonsteriodal anti-inflammatory medications, muscle relaxants and heat.  He denied use of a back brace but he used a cane in his right hand to assist with ambulation.  

On December 5, 2008, physical examination of the cervical spine revealed pain at the posterior base of the cervical spine to the left of the midline, however, there were no muscle spasms.  Range of motion testing revealed definite painful limitation of all movements with painful extension to 10 degrees, flexion to 20 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees and left lateral rotation to 30 degrees.  There was no indication of instability, incoordination or weakness, however, fatigability and lack of endurance were applicable.  Neurologic examination was normal and there was normal motor function and sensitivity distribution in the upper extremities.  Repetitive movements were not tolerated due to pain limitations.  X-rays of the cervical spine revealed significant degenerative/diskogenic arthritic changes at multiple levels and complete flattening and loss of the normal cervical lordotic curve.  Physical examination of the thoracolumbar spine revealed pain at the lumbosacral level without evidence of tenderness, soft tissue swelling, deformity or muscle spasm.  Range of motion was forward flexion with pain at 40 degrees, extension with pain at 20 degrees, lateral flexion to 20 degrees bilaterally and lateral rotation to 20 degrees bilaterally with a feeling of "tightness" in the low back.  There was no objective evidence of increased symptomatology or additional functional impairment with repetitive movement, nor was there any indication of instability, incoordination, weakness, fatigability, or lack of endurance.  Neurologic examination was normal, deep tendon reflexes were quite brisk and symmetrical, and motor function and sensory distribution of the lower extremities was normal.  Straight leg raising in the sitting position was negative bilaterally at 90 degrees and when in the supine position, straight leg raising was productive of low back discomfort at 40 degrees on the right and at 45 degrees on the left.  X-rays of the lumbar spine suggested narrowing of the L5-S1 intervertebral disc space consistent with early diskogenic disease with marked degenerative arthropathy involving the posterior facet articulations at the L4-5 and L5-S1 levels.  There was no significant change in comparison to September 2007 x-rays.

The December 2008 examiner diagnosed advanced degenerative diskogenic/ arthritic changes of the cervical spine from C3-C7 in association with cervical radiculopathy and chronic/recurrent muscololigamentous strain of the lumbar spine in association with early degenerative diskogenic changes at L5-S1 and degenerative arthropathy of the posterior facet articulations at the L4-5 and L5-S1 levels.  Regarding the cervical spine, while such diagnosis was very uncomfortable, the examiner found no indication of major disability despite functional impairment associated with activities involving movement of the cervical spine such as driving or attempted work overhead.  Impairment of the cervical spine was on the basis of pain.  Regarding the thoracolumbar spine, while there did not appear to be evidence of a major disability, there was indication of functional impairment on the basis of pain with structural changes in association with activities involving prolonged standing, walking, bending, lifting, etc.  

In March 2009, the Veteran attended a single physical therapy session for bursitis of an unspecified shoulder.  It was noted that he worked full time doing administrative work where he sat at a desk.  

In May 2009, the Veteran sought private treatment for low right-sided back pain without radiation that was not relieved with medication.  Musculoskeletal examination of the lumbosacral spine revealed tenderness to palpitation, muscle spasms and pain with abnormal motion.  Two weeks later, he indicated that his bladder did not feel emptied following urination.  Significantly, a review of symptoms showed that the Veteran was not experiencing any head or neck pain, muscle tightness, or stiffness.  There were no neurological symptoms or sensory disturbances.  Musculoskeletal examination revealed general bilateral lumbosacral spine pain elicited by motion, however, appearance was normal.  Palpitation of the lumbosacral spine revealed no abnormalities or muscle spasms and range of motion was normal.  Sensory and motor examinations, balance, gait, reflexes, and peripheral nerves were normal.  Thereafter, the Veteran sought treatment at the San Diego Naval Medical Center where he was diagnosed with likely muscle spasms and he was given an injection of Toradol.  

A May 2010 VA treatment note showed complaints of neck pain with radiation to the left shoulder and lateral aspect of the left upper extremity to the left two digits of the left hand and occasional shooting pains from the neck to the scalp.  There were no generalized precipitating factors, however, stiffness was noted while working on the computer or making phone calls.  Stress was endorsed in light of a recent divorce.  The Veteran denied any difficulty with activities of daily life, handwriting changes, dropping objects, stumbling and falling.  The Veteran received cervical trigger point injections, with the last injection occurring 3 months prior.  It was noted that relief from such injections varied.  Upon physical examination, the Veteran's gait was brisk and he was able to heel toe walk.  There was no tenderness to palpitation and motor strength was 5/5 in all extremities.  X-rays revealed extensive degenerative disc disease, worse at C4-7.  An April 2010 MRI revealed progression of degenerative changes in comparison to a prior June 2005 MRI.  Although there was progression of cervical disc generation, it was not to the point of surgical intervention.  The Veteran was instructed to consider asking his employer to have an ergonomic expert evaluate his work station.  

A July 2010 VA follow-up treatment note for neck pain and cervical radiculopathy in the left upper extremity indicated that the Veteran received symptomatic relief for 2 to 3 months with maintenance epidural injections.  On this occasion, the there was constant pain in the left paraspinous thoracic and bilateral paraspinus lumbar regions with radicular pain down the left upper extremity and numbness and tingling in the bilateral feet.  However, weakness was denied.  Sitting was limited to 15 minutes due to cervical pain and left arm numbness, standing was limited to 10 minutes due to cervical and low back pain.  Pain affected the Veteran's activities of daily life, work, leisure activities, sleep, concentration, physical activity, decision making, emotions/mood, relationships with others and his energy level.  Past failed treatments included physical therapy and cold treatment.  Slight relief was provided with hydrotherapy, massage, traction and heat.  Moderate relief lasting for 2 to 3 months was received with chiropractic treatment.  The Veteran's history of epidural injections was noted dating since March 2005 and multiple past medications and their effectiveness was also noted.  Occupationally, the Veteran stated that he was retired, however, he obtained employment with VA following a divorce.  Upon physical examination, the Veteran was able to heel toe walk and squat and rise easily without assistance.  Romberg testing was negative, motor strength and sensation was grossly intact and reflexes of the upper and lower extremities were normal bilaterally.  He ambulated into the examination room with a steady gait and without assistance.  Upon examination of the lumbar spine, tenderness to palpitation was denied, however, flexion and extension elicited pain in the bilateral lumbar paraspinous regions.  Physical examination of the cervical spine revealed full range of motion upon flexion and extension, however, flexion elicited pain in the bilateral paraspinous regions and extension elicited pain in the axial region at the base of the skull.  Limited range of motion was noted upon lateral tilt which elicited pain in the ipsilateral paraspinous region and upon rotation without pain.  The diagnostic assessment included cervical stenosis, cervical degenerative joint disease, cervical facet dysfunction, lumbar facet dysfunction, and myofascial overlay.  

In August 2010, a VA treatment note pertaining to diabetes revealed complaints of neuropathy in the feet.  Focal pain in the neck was denied, however, positive Spurling testing elicited mild radiculopathy.  The Veteran reported walking 15 miles per week for exercise.  

In January 2011, VA treatment notes show that steroid epidural injections were resulting in high blood glucose that needed to be treated with medication.  Nevertheless, in February 2011, it was noted that additional injections had been scheduled which were quite effective and provided relief for about 2 months.  It was also noted that 12 sessions of acupuncture had been completed but were not effective. The diagnostic assessment was cervical stenosis, severe at C3-4 and C6-7. 

In April 2011, the Veteran was afforded an additional VA examination.  Subjective complaints included severe weekly flare-ups of cervical and lumbar spine pain lasting for 1 to 2 days precipitated by prolonged walking, sitting, standing, bending, twisting, lifting and carrying.  Partial alleviation occurred with activity modification and rest.  Additional subjective complaints included:  progressive pain; stiffness; fatigue; decreased motion; weakness; spasm; and constant, sharp, moderate, daily pain in his cervical and lumbar spine with radiation to the left upper extremity.  However, numbness, paresthesias, leg or foot weakness, falls, and incapacitating episodes of spine disease was denied.  The Veteran used a cane for assistance with ambulation and he was limited to being able to walk only a few blocks.  His gait was antalgic with poor propulsion.

Observation of the Veteran's spine revealed normal posture and head position with symmetry in appearance.  There were no abnormal curvatures of the spine or muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or spinal contour.  

Objective abnormalities of the cervical spine included spasm bilaterally, pain with motion bilaterally, and tenderness bilaterally, however, there was no atrophy, guarding or weakness on either side.  Upon physical examination, range of motion of the cervical spine was flexion to 30 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, right lateral flexion to 25 degrees, left lateral rotation to 65 degrees and right lateral rotation to 60 degrees.  There was objective evidence of pain with active range of motion and following repetitive motion, however, there were no additional limitations after 3 repetitions of range of motion.  The examiner stated that although range of motion was reduced, it represents "normal" for this Veteran due to other factors that were not stated but that were unrelated to the disability being examined.  Reflexes of the upper extremities were hypoactive (1+) bilaterally, sensory examination of the upper extremities was normal, and motor strength of the upper extremities was 5/5 bilaterally.  Muscle tone was normal and there was no atrophy.  X-rays of the cervical spine dated May 2010 revealed extensive degenerative disc disease most notably at C4-C7.  

Objective abnormalities of the thoracolumbar spine included muscle spasms bilaterally, pain with motion bilaterally and tenderness bilaterally, however, there was no atrophy, guarding or weakness on either side.  Upon physical examination, range of motion of the thoracolumbar spine was flexion to 75 degrees, extension to 20 degrees, lateral flexion to 25 degrees bilaterally and lateral rotation to 25 degrees bilaterally.  There was objective evidence of pain with active motion and following repetitive motion, however, there were no additional limitations after 3 repetitions.  The examiner stated that although range of motion was reduced, it represents "normal" for this Veteran due to other factors that were not noted but that were unrelated to the disability being examined.  Reflexes of the lower extremities were hypoactive (1+) bilaterally with normal plantar flexion bilaterally, sensory examination of the lower extremities was normal, and motor strength of the lower extremities was 5/5 bilaterally.  Muscle tone was normal and there was no atrophy.  X-rays of the thoracolumbar spine dated August 2010 revealed persistent mild facet arthropathy of the low lumbar spine.  

The April 2011 examiner diagnosed cervical and lumbar spine spondylosis with subjective left upper extremity radicular symptoms without objective evidence of radicular findings.  The Veteran reported full-time employment doing administrative work with no time lost from work during the past 12 month period.  Effects of the diagnoses on the Veteran's occupation included assignment of different duties, decreased mobility, pain and difficulty lifting and carrying.  Regarding activities of daily life, limitation was noted regarding sports, exercise, chores, shopping, and travel.  

In November 2011, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  He submitted a written statement of his own and an April 2011 statement from a his private chiropractor, T.W. with a waiver of initial RO consideration.  The Veteran's chiropractor indicated that he had been treating the Veteran 3 times a week for 3 weeks with the intent to evaluate whether chiropractic care would be beneficial to the Veteran's chronic complaints, especially his neck-related complaints with diminished range of motion.  He stated that the Veteran showed at least a 50 percent subjective improvement and objectively, 30 percent improved range of motion was achieved.  T.W. requested that the chiropractic treatment schedule be extended 8 weeks.  

The Veteran's November 2011 statement indicated that his service-connected lumbar and cervical spine disabilities were productive of neurological symptoms such as bowel, bladder and erectile dysfunction.  He endorsed numbness and weakness in his left shoulder to the fingertips of his left hand and from his left hip to his toes.  He stated that he uses a cane for assistance with stabilization and weakness with ambulation and while he has not fallen, he has come close on many occasions.  He indicated that he had lost significant time from work due to pain and at times, an inability to stand and move around.  He indicated that he was unable to sustain any sick leave due to pain and frequent medical appointments and his service-connected disabilities are to the point that he is no longer able to work.  He requested a 100 percent disability rating.   

At the November 2011 Videoconference hearing, the Veteran testified that his cervical spine disability has been described as severe by private and VA physicians.  He endorsed the following symptoms: "a number of incapacitating episodes" of spine pain during the year; constant pain that was most severe at night; stiffness upon waking up in the morning; numbness in his left arm and shoulder and down his leg to his foot that began one and a half years prior upon sitting or standing for too long; severe low back pain that sometimes makes him unable to get out of bed; and erectile dysfunction which his doctors attribute to the pain medication associated with his service-connected spine disabilities.  He indicated that he underwent a neurological surgical consult a few years prior, however, he was advised that surgical treatment would not be beneficial.  Past failed treatments included physical therapy and acupuncture.  He reported receiving steroid injections once every 1 months for the last 3 or 4 years which provided relief for 1 month.  Current treatment included pain medication, rest, and chiropractic treatment.  He stated that relief received from chiropractic treatment is only temporary because he stiffens up soon after each treatment.  He occasionally used a collar/brace for his neck and he consistently uses a brace for his low back.  Occupationally, the Veteran performed administrative work and his employer encouraged him to get up and move around due to difficulty sitting or standing for long periods.  He reported that he works constantly because he has no choice, however, he misses a lot of work due to pain, an inability to move on occasion, and frequent medical appointments.  He stated that he is 62 years old and that he no longer able to work.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds the Veteran's cervical spine symptomatology is appropriately evaluated as 30 percent disabling and his lumbar spine pathology is appropriately evaluated as 20 percent disabling, and neither his cervical or lumbar spine symptomatology more nearly approximates the next higher rating criteria in excess of those already assigned at any time during the claims. 

Upon a review of the record, the Board notes that the Veteran has reported experiencing "incapacitating episodes" whereby he was unable to get out of bed on any given day.  Note 1 of the Formula Based on Incapacitating Episodes defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  With the exception of a private treatment record dated March 2007, whereby the Veteran requested and was given a work excuse for approximately 2 weeks, the Veteran has not provided any medical evidence to show that a physician has prescribed bed rest due to incapacitating episodes associated with his service-connected cervical and lumbar spine disabilities.  Accordingly, the Veteran's current cervical and lumbar spine disabilities will be rated under the General Rating Formula for Diseases and Injuries of the Spine based on Range of Motion.

Regarding the Veteran's cervical spine with degenerative changes, the Board observes that he is currently in receipt of the maximum schedular evaluation under the General Rating Formula for Diseases and Injuries of the Spine based on range of motion of the cervical spine.  Accordingly, in order to assign a higher rating, the record must establish that unfavorable ankylosis of the cervical spine is present.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).

The medical records clearly demonstrate that while range of motion of the Veteran's cervical spine is limited, some range of motion is present.  Thus, it cannot be concluded that the Veteran has ankylosis of the cervical spine, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation, inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Degenerative changes of the lumbar spine is currently evaluated as 20 percent disabling.  Thus, to establish the criteria for the next higher rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show that forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  However, as demonstrated by the objective medical evidence of record, throughout the claim, forward flexion of the thoracolumbar spine has measured from 90 degrees at best at the September 2007 VA examination, to 40 degrees at worst at the December 2008 VA examination, and most recently, to 75 degrees at the April 2011 VA examination.  Similarly, while range of motion of the Veteran's thoracolumbar spine is certainly limited, range of motion remains present.  Thus, it cannot be concluded that the Veteran has ankylosis of the thoracolumbar spine at any time during the claim, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation, inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the General Rating Formula for Diseases and Injuries of the Spine apply with or without symptoms such as pain. 

On a separate, yet related issue, the Board reiterates that the General Rating Formula for Diseases and Injuries of the Spine states that objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  In this regard, the Board finds that the medical evidence indicates that Veteran was diagnosed with radiculopathy of the left upper extremity at the December 5, 2008 VA examination in associated with his service-connected cervical spine disability.  Accordingly, the Board finds that in addition to his current disability rating for degenerative changes and spondylosis of the cervical spine, the Veteran is also entitled to a separate 10 percent disability evaluation for mild radiculopathy of his left upper extremity as of December 5, 2008.  38 C.F.R. § 4.130, Diagnostic Code 8516 (2011).  The findings are essentially sensory and as such no more than mild impairment is shown.  As such, a higher rating is  not warranted.

The Board observes that although the Veteran has complained of lumbar radiculopathy of the left lower extremity, it has not been evident upon VA examinations at any time during the claim.  Thus there is no basis for a separate rating for lower extremity radiculopathy.

Evaluation of talonavicular and posttraumatic arthritis of the right ankle

The Veteran's service-connected right ankle disability, diagnosed as posttraumatic arthritis, is rated as 10 percent disabling under 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5010-5271. 

Under Diagnostic Code 5010, arthritis due to trauma is substantiated by X-ray findings and rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Under Diagnostic Code 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the ankle is considered a major joint.  38 C.F.R. § 4.45(f).

Under DC 5271, a 10 percent evaluation is assigned when there is moderate limitation of ankle motion.  A maximum 20 percent rating is awarded for marked limitation of ankle motion.  Normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees, as set forth at 38 C.F.R. § 4.71, Plate II.  The words "moderate" and "marked" are not defined in Diagnostic Code 5271.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

Turning to the evidence, in a July 2007 statement, the Veteran indicated that the degenerative changes in his right ankle constantly render him unable to walk.  He reported receiving steroid injections on a number of occasions due to swelling and pain.  

However, throughout the entire claim, while VA treatment records do show a medical history of osteoarthritis and an unconfirmed diagnosis of gout of the right ankle, they are largely silent for ongoing treatment and/or complaints of the right ankle.  

In any event, in September 2007, the Veteran underwent a VA examination of his right ankle.  Subjective complaints included occasional instability with intermittent flare-ups of pain when ambulating stairs without additional functional limitation.  Significantly, the Veteran denied any baseline pain, a history of dislocation and functional effects on activities of daily living.  Past and current treatment included pain medication and steroid injections which reportedly provided relief for a few months.  A cane was used for assistance with ambulation but use of an ankle brace was denied.

Physical examination of the right ankle in September 2007 revealed some tenderness over the anterior talofibular ligament and a varus deformity in relation to the long axis of the tibia.  Range of motion was 0 to 17 degrees of dorsiflexion and 0 to 40 degrees of plantar flexion.  Repetitive motion was productive of increased pain but there was no increase in weakness, fatigability, or additional functional limitation.  X-rays of the right ankle were normal.  The examiner diagnosed a history of a right ankle sprain and opined that such diagnosis did not result in functional limitations regarding the Veteran's activities of daily living, however, it did result in mild moderate functional limitations with the Veteran's current administrative occupation, primarily with stair climbing.  

The Veteran underwent an additional VA examination of his right ankle in December 2008.  The Veteran reported sporadic, recurrent and transient instability or a catching sensation in his right ankle when walking on an uneven surface or if he missed a step with his right foot.  Generally, there was no significant swelling or dislocation following such episodes.  Normal repetitive activities were not associated with increased frequency of episodes of instability.  While use of an assistive device was denied, use of high-top shoes was somewhat helpful.  Physical examination of the right ankle in was unremarkable.  There was no evidence of deformity, swelling, effusion, or intra articular crepitation.  Range of motion of the right ankle was dorsiflexion to 10 degrees, plantar flexion to 50 degrees and passive inversion to 10 degrees.  Manipulation was not productive of hypermobility or instability.  Repetitive manipulation of the right ankle was not productive of increased symptomatology and there was no evidence of functional impairment.  X-rays of the right ankle revealed almost complete loss of the articular joint space consistent with early degenerative changes and reactive changes were noted at the tip of the medial malleolus consistent with old trauma.

The December 2008 examiner diagnosed degenerative arthritis of the right ankle with a history of recurrent instability.  However, the examiner stated that the Veteran did not appear to have any major right ankle disability and there was no indication of functional impairment with the exception of recurrent episodes of instability when walking on uneven ground or with pivoting-type moves.  Impairment was on the basis of instability with pain, weakness, and structural changes related to early degenerative arthritis and incomplete healing of the lateral stabilizing ligaments.  However, there was no evidence of incoordination, fatigability, or lack of endurance.  

The Veteran underwent an additional VA examination on April 9, 2011.  Significantly, despite the Veteran's assertions that he has received steroid injections in his right ankle, the Board notes that such were denied on this occasion.  In any event, the following symptoms were noted: progressive pain; stiffness; weakness; giving way; decreased speed of motion; repeated effusions; and weekly severe flare-ups of joint disease lasting for hours which are precipitated by prolonged walking, standing, squats, stairs, lifting and carrying.  Partial alleviation occurred with activity modification and rest.  However, instability, incoordination, locking, symptoms of inflammation, ankylosis or loss of bone or part of a bone was denied.  He was able to stand for 15 to 30 minutes and he could walk a few blocks.  He used a cane for assistance with ambulation.  His gait was antalgic with poor propulsion, however, there was no evidence of abnormal weight bearing.  Physical examination of the right ankle revealed anterior joint line tenderness without instability or tendon abnormality.  Physiological valgus angulation was present.  Range of motion of the right ankle was dorsiflexion to 5 degrees and plantar flexion to 30 degrees with objective evidence of pain with active range of motion and following repetitive motion, however, there was no additional limitation after repetitive use.  

The April 2011 examiner diagnosed talo navicular and posttraumatic arthritis of the right ankle and stated that such diagnosis did not have a significant effect on the Veteran's usual administrative occupation.  Regarding his activities of daily life, there were moderate effects on exercise, travel, sports and recreation.  Mild effects were noted with chores and there was no effect on shopping, feeding, bathing, dressing, toileting, grooming, or driving.   

The Veteran's November 2011, written statement and testimony indicated that his right ankle disability has been manifested by instances of swelling and extreme pain that limits ambulation and requires use of a cane.  He reported spontaneous right ankle instability, especially when ambulating stairs, which often results in sharp pain that causes him to fall.  He further reported occasional complete losses of functionality for 2 to 3 days which has resulted in an inability to walk and missed time from work.  He received steroid injections in the past, however, he preferred pain medication and rest.

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that since April 9, 2011, the record demonstrates that the Veteran's right ankle disability has been manifested by dorsiflexion limited to 5 degrees which warrants a 20 percent disability evaluation for marked limitation of motion of the right ankle under Diagnostic Code 5271, but not higher, since that date.  Accordingly, after resolving all doubt in the Veteran's favor, Board finds that evidence of record demonstrates that the rating criteria for a 20 percent disability evaluation, but not higher, have been met since April 9, 2011 under Diagnostic Code 5271.

However, the evidence of record does not demonstrate that the rating criteria have been met for an evaluation in excess of the 10 percent evaluation presently assigned at any time prior to April 9, 2011 because the objective medical evidence does not show more than moderate limitation of motion or functional loss due to pain that met or was comparable to the level or marked impairment.  In addition, the evidence of record does not demonstrate that the rating criteria have been met for an evaluation in excess of 20 percent since April 9, 2011 as there is no indication of ankylosis of the ankle at any time.  Similarly, although the Veteran as complained of intermittent instability of the right ankle when ambulating stairs or pivoting, no instability has been clinically established upon physical examination at any time during the claim.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding instability.  

The Board has considered the Veteran's complaints of pain and functional loss, but finds that documented symptoms warranting a rating in excess of 10 percent prior to April 9, 2011, and in excess of 20 percent thereafter are not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59 (West 2002 & Supp. 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed, while pain increased with repetitive use, there was no indication of any increase in functional loss of the right ankle following repetitive use on examination.  

Furthermore, while the Veteran has been diagnosed with arthritis of the right ankle, because he is in receipt of a compensable rating under a diagnostic code predicated upon limitation (5271), he is not entitled to a separate 10 percent rating under either DC 5003 or 5010. 38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  Consequently, the Board concludes that separate, compensable ratings are not provided by the rating schedule under these circumstances.

Similarly, there is no objective evidence in the record reflecting ankylosis of the ankle or of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy at any time.  Accordingly, Diagnostic Codes 5270 and 5272-5274 are not for application in this case.

The remaining potentially applicable diagnostic code is Diagnostic Code 5167 (loss of use of foot), which provides for a 40 percent disability rating.  While the Veteran's right ankle disability does produce some limitation of function, and although he asserts that some days it does not function which prevents him from walking, the medical evidence does not show, nor does he allege, that he has actually lost the use of the foot.  He is able to walk and stand, albeit with limitations, and clearly has more function in the foot than would be served with an amputation stump. See 38 C.F.R. § 4.63 (2011).  Thus, the Veteran is not entitled to a 40 percent rating under Diagnostic Code 5167.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  However, as demonstrated by the evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board finds that the preponderance of the evidence demonstrates that the criteria for a disability rating in excess of 10 percent prior to April 9, 2011, and in excess of 20 percent thereafter have not been met.  

Additional Considerations 

The Board has considered whether the Veteran's cervical and lumbar spine and right ankle disabilities present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referrals to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's lumbar or cervical spine and right ankle conditions.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the Veteran remains employed full time and the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted for the claimed disabilities.

As a final matter, the Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his cervical and lumbar spine and right ankle disabilities.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Accordingly, the Board finds that the preponderance of the evidence is against the claims for increased ratings in excess of 30 percent for a cervical spine disability, in excess of 20 percent for a lumbar spine disability, and in excess of 10 percent for a right ankle disability prior to April 9, 2011 and in excess of 20 percent thereafter.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the competent medical evidence fails to establish that the criteria for evaluations in excess of 30 percent for a cervical spine disability, in excess of 30 percent for a cervical spine disability, in excess of 20 percent for a lumbar spine disability, and in excess of 10 percent for a right ankle disability prior to April 9, 2011, and in excess of 20 percent thereafter, have been met, the preponderance of the evidence is against the Veteran's claims and increased ratings for the claimed disabilities must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
ORDER

Entitlement to an evaluation in excess of 30 percent for degenerative changes of the cervical spine is denied. 

A separate 10 percent disability rating for radiculopathy of the left upper extremity is granted from December 5, 2008 subject to the legal authority governing the payment of compensation benefits.

Entitlement to an evaluation in excess of 20 percent for degenerative changes of the lumbar spine is denied. 

Entitlement to an evaluation in excess of 10 percent for posttraumatic arthritis of the right ankle prior to April 9, 2011 is denied. 

Entitlement to an evaluation of 20 percent, but no more, for arthritis of the right ankle is granted, subject to the law and regulations governing the award of compensation benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


